                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              SITTING AT GREENEVILLE

  UNITED STATES OF AMERICA                        )
                                                  )
  v.                                              )      No. 2:19-CR- 096
                                                  )
  CHASIDY DANIELLE BRUNETTE                       )

                                    MOTION TO ADOPT

         Comes now Chasidy Danielle Brunette, by and through counsel, and would move this

  Honorable Court to adopt a certain motion and memoranda filed by co-defendant, Anthony

  Nathan Smith, as follows:

         Defendant Brunette moves to adopt:

         Docs. 325 and 326 “Motion For Bill of Particulars and Memorandum”

         WHEREFORE, for good cause shown, Defendant prays that the Court grant Motion To

  Adopt the aforementioned motion and memorandum.

         WHEREFORE, PREMISES CONSIDERED, the Defendant prays for the relief

  sought herein.

                                           Respectfully submitted,

                                           CHASIDY DANIELLE BRUNETTE



                                    By:    /s/Douglas L. Payne
                                           DOUGLAS L. PAYNE
                                           Attorney for Defendant, BPR # 013380
                                           401 West Irish Street
                                           Greeneville, Tennessee 37743
                                           (423) 639-2220




Case 2:19-cr-00096-JRG-CRW Document 335 Filed 06/19/20 Page 1 of 2 PageID #: 651
                                  CERTIFICATE OF SERVICE

         I, Douglas L. Payne, do hereby certify that on June 19, 2020, a copy of the foregoing
  Motion to Adopt was filed electronically. Notice of this filing will be sent by operation of the
  Court’s electronic filing system to all parties indicated on the electronic filing receipt. All
  other parties will be served by regular U.S. mail. Parties may access this filing through the
  Court’s electronic filing system.



                                              /s/Douglas L. Payne
                                              DOUGLAS L. PAYNE




Case 2:19-cr-00096-JRG-CRW Document 335 Filed 06/19/20 Page 2 of 2 PageID #: 652
